ACCEPTED
                                                                                  02-14-00364-CV
                                                                       SECOND COURT OF APPEALS
                                                                            FORT WORTH, TEXAS
                                                                            12/29/2014 4:25:10 PM
                                                                                   DEBRA SPISAK
                                                                                           CLERK

                           NO. 02-14-00364-CV
 ________________________________________________________________________
                     IN THE COURT OF APPEALS                    FILED IN
                                                         2nd COURT OF APPEALS
              SECOND COURT OF APPEALS DISTRICTFORT WORTH, TEXAS
                         FORT WORTH, TEXAS               12/29/2014 4:25:10 PM
 ________________________________________________________________________
                                                             DEBRA SPISAK
                        ANDREW J. NORSTRUD,                       Clerk

                                                                  Appellant,

                                     V.

                        ANNA and JOHN CICUR
                                                                    Appellees.

    Appeal from the 153rd Judicial District Court of Tarrant County, Texas
                    Trial Court Cause No. 153-273779-14
           The Honorable Susan Heywood McCoy, Presiding Judge

MOTION FOR EXTENSION OF TIME TO FILE BRIEF ON THE MERITS


                                   DYKEMA GOSSETT PLLC

                                   /s/ Kristina M. Williams
                                   Christopher D. Kratovil
                                   State Bar No. 24027427
                                   ckratovil@dykema.com
                                   Kristina M. Williams
                                   State Bar No. 24078303
                                   kwilliams@dykema.com
                                   1717 Main Street, Suite 4200
                                   Dallas, Texas 75201
                                   (214) 462-6400
                                   (214) 462-6401 (fax)

                                   ATTORNEYS FOR APPELLANT
                                   ANDREW J. NORSTRUD
      TO THE HONORABLE SECOND COURT OF APPEALS:

      Appellant Andrew J. Norstrud (“Appellant”) respectfully requests

a twenty (20)-day extension of time, until and through Tuesday, February

3, 2015, under Tex. R. App. P. 10.5(b), to file his Brief on the Merits in this

proceeding. In support of this Motion, Appellant shows as follows:

                                    I.
                                Background

      Appellant filed Defendant’s Verified Special Appearance in the 153rd

Judicial District Court of Tarrant County, Texas (the “Trial Court”) on

September 15, 2014. See Tex. R. Civ. P. 120a. Respondent filed Plaintiff’s

Verified Response to Defendant’s Verified Special Appearance on October

23, 2014. A hearing was held on Appellant/Defendant’s Verified Special

Appearance on October 24, 2014, at which time Hon. Susan Heywood

McCoy entered an Order Overruling Special Appearance.

      Appellant/Defendant filed a Request for Findings of Fact and

Conclusions of Law in the Trial Court on November 10, 2014. Tex. R. Civ.

P. 297.   Appellant also filed a Notice of Appeal in the Trial Court on

November 12, 2014, see Tex. R. App. P. 26.1, and completed a Docketing

Statement in this Court on November 21, 2014, see Tex. R. App. P. 32.1.

The record was filed in this Court on November 24, 2014, and under




                                       1
Tex. R. App. P. 38.6(a), Appellant’s Brief was initially due on Monday,

December 15, 2014.

     Appellant filed an Unopposed Motion for Extension of Time to File

Brief on the Merits with this Court on November 24, 2015. See Tex. R.

App. P. 10.5(b).     Counsel for Appellees represented that while they

opposed Appellant/Defendant’s Request for Findings of Fact and

Conclusions of Law, they did not oppose the instant Motion for Extension

of Time. This Court granted Appellant’s Motion on December 2, 2014, and

Appellant’s Brief is currently due on Wednesday, January 14, 2015.

     Appellant/Defendant filed Notice of Past Due Findings of Fact and

Conclusions of Law with the Trial Court on December 9, 2014. See Tex. R.

Civ. P. 297. On December 19, 2014, Appellees/Plaintiffs filed Proposed

Findings of Fact and Conclusions of Law with the Trial Court, despite

their prior assertion that they opposed Appellant/Defendant’s Request for

Findings of Fact and Conclusions of Law. The Trial Court signed initial

Findings of Fact and Conclusions of Law on December 22, 2014, which are

the subject of the instant interlocutory appeal.

                                  II.
                       Reasons Extension of Time

     Appellant seeks an extension of time to file his Brief on the Merits

because Hon. Susan Heywood McCoy entered Findings of Fact and

                                      2
Conclusions of Law on December 22, 2014, and as of the date of this

Motion, the period in which the parties may request additional or

amended findings and the Trial Court may make such additional or

amended filings has just begun, and the substance of Appellant’s Brief on

the Merits, which is currently due on Wednesday, January 14, 2015, is

contingent upon these findings and conclusions.

        Despite   Appellees’   counsel’s       representation   that   he   opposed

Appellant/Defendant’s Request for Findings of Fact and Conclusions of

Law when Appellant filed his initial Motion for Extension of Time to File

Brief on the Merits, on November 24, 2014, Appellees filed Proposed

Findings of Fact and Conclusions of Law in the Trial Court on Friday,

December 19, 2014.       This recent filing was Appellees’ first attempt to

engage the Trial Court in making Findings of Fact and Conclusions of Law

to   accompany     its   Order Overruling          Defendant’s Verified     Special

Appearance, nearly two months after the hearing on same and nearly a

month after the Trial Court’s initial deadline of November 24, 2014, to

issue Findings of Fact and Conclusions of Law passed.

        The Trial Court entered initial Findings of Fact on December 22,

2014.    Under Tex. R. Civ. P. 298, the parties have the opportunity to

request additional findings of fact or amendments, and the Trial Court


                                           3
may issue additional or Amended Findings of Fact. See SMI/USA, Inc. v.

Profile Techs., 38 S.W.3d 205, 209 (Tex. App.—Waco 2001, no pet). The

Trial Court must file any additional or amended findings of fact no later

than ten days after the date of the request for additional findings is filed.

Tex. R. Civ. P. 298.      Thus, the Trial Court’s Findings of Fact and

Conclusions of Law, if issued, may not be finalized and helpful for the

instant appeal until Monday, January 12, 2015, at the earliest, assuming

other delay does not occur.

      So that the Trial Court’s Findings of Fact and Conclusions of Law

will be finalized before Appellant must file his Brief on the Merits before

this Court, Appellant respectfully requests a twenty (20)-day extension of

time, until and through Tuesday, February 3, 2015, under Tex. R. App. P.

10.5(b), to file his Brief on the Merits in this proceeding.

                                 III.
              Request for Extension of Time and Prayer

      For the foregoing reasons, Appellant respectfully requests that the

time to file its Brief on the Merits be extended twenty (20) days from

January 14, 2015, until and including Tuesday, February 3, 2015. Tex. R.

App. P. 10.5(b). This relief is not sought for the purpose of delay, but so

that justice may be done in the disposition of this interlocutory appeal.



                                       4
Respectfully submitted,

 /s/ Kristina M. Williams
Christopher D. Kratovil
State Bar No. 24027427
Kristina M. Williams
State Bar No. 24078303
1717 Main Street, Suite 4200
Dallas, Texas 75201
(214) 462-6400 - Telephone
(214) 462-6401 - Facsimile

COUNSEL FOR APPELLANT
ANDREW J. NORSTRUD




  5
                 CERTIFICATE OF CONFERENCE

     In accordance with the Texas Rules of Appellate Procedure, I

certify that I attempted to confer via email with Counsel to the

Appellees, Jeff Whitfield of Kelly Hart & Hallman, on December 29,

2014, but counsel for Appellees failed to respond. Therefore, the Motion

is presumed to be opposed and is presented to the Court for resolution.



                                  /s/ Kristina M. Williams
                                 Kristina M. Williams




                                   6
                    CERTIFICATE OF SERVICE

     In accordance with the Texas Rules of Appellate Procedure, I

certify that a true and correct copy of this MOTION FOR

EXTENSION OF TIME TO FILE BRIEF ON THE MERITS was

served upon the following counsel of record, by regular mail and this

Court’s electronic filing system on December 29, 2014:

Hugh G. Connor
Michael D. Anderson
Jeff E. Whitfield
Kelly Hart & Hallman
201 Main Street, Suite 2500
Fort Worth, Texas 76102


                                  /s/ Kristina M. Williams
                                 Kristina M. Williams




                                   7